Name: Commission Regulation (EEC) No 2438/86 of 30 July 1986 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1985/86 wine-growing year
 Type: Regulation
 Subject Matter: beverages and sugar;  distributive trades
 Date Published: nan

 No L 210/64 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2438/86 of 30 July 1986 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1985/86 wine-growing year Whereas, since there is little time for administrative implementation and since the quantities involved are often small and the transport costs minimal by compa ­ rison with total costs , a standard amount of aid should be fixed ; Whereas during the 1985/86 wine-growing year, Regula ­ tions (EEC) No 1059/83 and (EEC) No 90/86 are not yet applicable in Spain and that, therefore, a table wine produced in this Member State cannot be the subject of a long-term contract within the scope of these Regulations, and cannot consequently benefit from the measures provided for in the present Regulation ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit laid down by its chariman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 10 and 65 thereof, Whereas rules on storage contracts for table wine dealing with their conclusion were laid down by Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 2850/85 (4) ; Whereas Article 6 of Regulation (EEC) No 337/79 stipu ­ lates that procedures may benefit from intervention measures only if they have complied for a reference period to be determined with the obligations imposed by Article 39 and, where appropriate , Articles 40 and 41 therein ; whereas this reference period must therefore be fixed ; Whereas Commission Regulation (EEC) No 90/86 (*), authorized the conclusion of long-term private storage contracts for table wine in respect of the 1985/86 wine ­ growing year ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that stocks during the current wine-growing year are in some regions substantially higher than can be disposed of through the normal market outlets ; whereas the forecasts for the coming harvest give little hope of relief of the market ; Whereas the wine under storage contracts is stored on containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions, aid should be granted for the re-storage of table wine, subject to a limitation as to distance ; Whereas , in order to ensure that the measure operates correctly, provisions should also be adopted in respect of the nature of the transport and the date of submission of the application ; Article 1 1 . On application and subject to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location or another place of storage belonging to a third party, who himself does not apply for re-storage aid, of table wine covered by a storage contract concluded under Regulation (EEC) No 90/86 in accordance with the rules laid down in Regulation (EEC) No 1059/83 . 2 . In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79, producers who in the course of the 1985/86 wine year were subject to obligations under Articles 39 , 40 and 41 of Regulation (EEC) No 337/79 shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have fulfilled their obligations during the reference periods laid down in Article 16 of Commission Regulation (EEC) No 2260/85 (6), Article 13 of Commission Regulation (EEC) No 2261 /85 Q and Article 22 of Commission Regulation (EEC) No 854/86 (8). Article 2 Aid may be granted only where :  the distance to the new place of storage is not greater than 1 50 kilometres ; however, where storage capacity is not available within this distance and in the case of (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . (3) OJ No L 116, 30 . 4. 1983, p . 77 . 0 OJ No L 270, 12. 10 . 1985, p . 6 . ¥) OJ No L 14, 18 . 1 . 1986, p . 8 . (6) OJ No L 211 , 8 . 8 . 85, p . 12. 0 OJ No L 211 , 8 . 8 . 85, p . 18 . 8) OJ No L 80, 25 . 3 . 86 , p . 14. 1 . 8 . 86 Official Journal of the European Communities No L 210/65 transport by sea, the intervention agency may autho ­ rize transport to the nearest appropriate place of storage,  re-storage takes place between 1 August and 31 October 1986 and the transport is carried out, fol ­ lowing receipt of the authorization referred to in Article 16 (2) of Regulation (EEC) No 1059/83 , in one or more vehicles,  applications for aid and supporting documents in respect of the aid are submitted not later than 15 December 1986 to the intervention agency of the Member State concerned. Article 3 The aid for all table wines ahall be 1,45 ECU per hecto ­ litre. Article 4 The intervention agency shall pay the aid to the producer not later than four months after the submission of the application for aid of the supporting documents referred to in the last indent of Article 2. Article 5 Conversion into national currencies of the aid referred to in Article 1 shall be carried out at the representative rate applicable for the sector on 1 August 1986. Article 6 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall, in particular, check that the re-storage of the wine has actually taken place . 2 . Member States shall notify the Commission not later than 31 January 1987 of the quantities of wine which have been re-stored . Article 7 This Regulation shall enter into force on 1 August 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President